Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159072 & (36)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159072
                                                                    COA: 344196
                                                                    Wayne CC: 14-006130-FC
  FREDRICK KYLE YOUNG,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2018
  order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order, addressing only the defendant’s factual assertion in Issue V of his application that
  he filed a motion for a new trial in the circuit court, and not a motion for relief from
  judgment.

        The application for leave to appeal and motion for peremptory reversal remain
  pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
         b1216
                                                                               Clerk